Citation Nr: 0126537	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  98-10 740A	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable initial evaluation for herpes 
with history of herpes zoster.

(The issue of the propriety of the apportionment of 
compensation benefits is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty from May 1976 until May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for herpes and assigned a 
noncompensable evaluation for it, effective from June 1, 
1996.  The veteran submitted a timely notice of disagreement 
with the rating, and filed an appeal in September 1998 after 
receiving a supplemental statement of the case that addressed 
this rating question.  

The record discloses that, in a rating action dated in July 
1996, the RO granted service connection for residuals of a 
fracture of the right third metatarsal, and assigned a 
noncompensable evaluation, effective June 1, 1996.  A timely 
notice of disagreement was received, and the RO issued a 
statement of the case in May 1998 that addressed, among other 
issues, the veteran's claim for a higher rating for her 
service-connected right foot disability.  Since a substantive 
appeal that referred to this claim was not thereafter 
received by the RO, this matter is not properly before the 
Board for appellate consideration.  Nevertheless, when the 
veteran appeared for a hearing in August 2001, she expressed 
her desire to again pursue this rating issue.  Consequently, 
this claim for an increased rating is referred to the RO for 
appropriate action.

Finally, the Board notes that during the hearing before the 
undersigned in August 2001, the veteran withdrew the issues 
of entitlement to increased ratings for anxiety disorder and 
ureteral dysfunction with urinary stress incontinence from 
appellate consideration.  (See August 20, 2001 hearing 
transcript, at page 2).  Thus, this decision is limited to 
the issue noted on the preceding page.


REMAND

The veteran asserts that an increased rating is warranted for 
service-connected herpes.  She claims that her symptoms have 
increased in severity.  She submitted service department 
medical records reflecting treatment for herpes zoster in 
1998 and 1999.  When she was seen in February 1999, 
medication was prescribed.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Here, the most recent VA skin 
examination is dated in August 1997 and the veteran argues 
that her condition has increased in severity since that time.  
Under 38 C.F.R. § 3.326(a) (2001), a VA examination will be 
authorized where there is a possibility of a valid claim.

In addition, the Board points out that the veteran's disorder 
has been evaluated pursuant to the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7819, and this refers to 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  While Diagnostic Code 7819 
was set forth in the supplemental statement of the case 
issued in July 1998, neither that supplemental statement of 
the case nor the one sent to the veteran in October 1998 
contained the provisions of Diagnostic Code 7806.  

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp.2001)) became law.  VA issued regulations to implement 
the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The amendments were made applicable 
from November 9, 2000 except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii).  With these exceptions, VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

VCAA eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and regulations.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).  Therefore, for these 
reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for herpes since 
1996.  After securing the necessary 
release, the RO should obtain any records 
that have not already been associated 
with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the severity of 
any herpes.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  A 
detailed history should be obtained to 
ascertain the frequency and severity of 
symptoms that may wax and wane.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 2001) 
are fully satisfied. 

4. Thereafter, the RO should re-adjudicate 
this claim.  Consideration should be given 
to whether "staged" ratings are warranted 
since June 1, 1996.  Fenderson v. West, 
12 Vet. App. 119 (1999) (ratings may be 
staged when an appeal of the original 
rating has been initiated).  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, to include the provisions of 
Diagnostic Code 7806.  The regulatory 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

